Citation Nr: 0824997	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-20 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the residuals of a burn 
to the right leg, to include as secondary to radiation 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the veteran's claim of 
entitlement to service connection for the residuals of a burn 
to the right leg.  A hearing before the undersigned Veterans 
Law Judge at the RO was held in June 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required


REMAND

The Board notes that the veteran has reported that he 
believes he sustained burn injuries to his right leg, as a 
result of exposure to radiation in service.  Specifically, 
the veteran contends that, while on guard duty protecting his 
base, a ground surveillance radar was knocked at such an 
angle that it was pointing directly at the lower half of his 
body for an extended period of time.  The veteran contends 
that he did not receive an immediate burn, however, over 
time, he developed a large patch on his leg that was nearly 
devoid of pigment and hair.

The veteran's service records, to include his April 1971 
report of discharge examination, do not show any complaints 
of, or treatment for, any burn or other injury to the right 
leg.  However, the Board notes that the evidence does show 
that the veteran has a large unusual discolored spot on his 
right leg, and the veteran has indicated that he sought 
treatment for this several months after his separation from 
service.  Furthermore, the evidence does show that the 
veteran worked with "tactical sensor type equipment" in 
service.

As such, the Board is of the opinion that the veteran should 
be provided with a VA examination in order to attempt to 
determine the etiology of the veteran's right leg discolored 
patch, and whether it might be related to service.

Accordingly, these claims are REMANDED to the AMC for the 
following action:

1.	The AMC should contact the veteran and 
request that he provide the name and 
address of any health care providers 
who have treated him for his residuals 
of a burn to the right leg since 
service.  After obtaining any relevant 
releases, please obtain all identified 
records and associate them with the 
claims file.

2.	After the above development has been 
completed, the veteran should be 
scheduled for a VA examination in order 
to determine the nature and etiology of 
his right leg disability, claimed as 
the residuals of a burn to the right 
leg.  The claims folder and a copy of 
this Remand must be made available to 
the examiner for review before the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner should offer an opinion as to 
whether it is as least as likely as not 
that the veteran's right leg disability 
is related to service, to include as 
secondary to exposure to radiation in 
service.  A complete rationale for any 
opinion expressed should be included in 
the report.  The examiner should 
specifically comment on the absence of 
findings on the veteran's separation 
examination, as well as whether the 
type of radiation the veteran was 
exposed to could cause such a burn to 
the leg.

3.	Thereafter, the AMC should re- 
adjudicate the veteran's claim of 
entitlement to service connection for 
the residuals of a burn to the right 
leg.  If any benefit sought is not 
granted, the veteran should be 
furnished a supplemental statement of 
the case and an opportunity to respond.  
The case should then be returned to the 
Board, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified by the RO; however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




